
	

116 S2194 IS: Promoting Resourceful and Effective Deterrents Against Threats Or Risks involving Species Act
U.S. Senate
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2194
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2019
			Mr. Barrasso (for himself, Mr. Carper, Mr. Cramer, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the John D. Dingell, Jr. Conservation, Management, and Recreation Act to establish the
			 Theodore Roosevelt Genius Prize for reducing human-predator conflict, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Promoting Resourceful and Effective Deterrents Against Threats Or Risks involving Species Act or the PREDATORS Act. 2.Theodore Roosevelt Genius Prize for reducing human-predator conflict (a)In generalSection 7001(d) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 742b note; Public Law 116–9) is amended—
 (1)in paragraphs (2)(C)(v), (3)(C)(v), (4)(C)(v), (5)(C)(v), and (6)(C)(v), by striking paragraph (7)(A) each place it appears and inserting paragraph (8)(A); (2)in paragraphs (2)(D)(ii), (2)(F)(ii), (3)(D)(ii), (3)(F)(ii), (4)(D)(ii), (4)(F)(ii), (5)(D)(ii), (5)(F)(ii), (6)(D)(ii), and (6)(F)(ii) by striking paragraph (7)(B) each place it appears and inserting paragraph (8)(B);
 (3)in paragraph (6)(C)(iv), in the matter preceding clause (i), by striking subparagraph (C) and inserting clause (iii); (4)by redesignating paragraph (7) as paragraph (8);
 (5)by inserting after paragraph (6) the following:  (7)Theodore Roosevelt Genius Prize for reducing human-predator conflict (A)DefinitionsIn this paragraph:
 (i)BoardThe term Board means the Reducing Human-Predator Conflict Technology Advisory Board established by subparagraph (C)(i).
 (ii)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for reducing human-predator conflict established under subparagraph (B).
 (B)AuthorityNot later than 180 days after the date of enactment of the PREDATORS Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for reducing human-predator conflict—
 (i)to encourage technological innovation with the potential to advance the mission of the United States Fish and Wildlife Service with respect to reducing the frequency of human-predator conflict using nonlethal means; and
 (ii)to award 1 or more prizes annually for a technological advancement that promotes reducing human-predator conflict using nonlethal means, which may include the application and monitoring of tagging technologies.
								(C)Advisory board
 (i)EstablishmentThere is established an advisory board, to be known as the Reducing Human-Predator Conflict Technology Advisory Board. (ii)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—
 (I)predator-human interactions; (II)the habitats of large predators;
 (III)biology; (IV)technology development;
 (V)engineering; (VI)economics;
 (VII)business development and management; and (VIII)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this paragraph.
 (iii)DutiesSubject to clause (iv), with respect to the prize competition, the Board shall— (I)select a topic;
 (II)issue a problem statement; (III)advise the Secretary regarding any opportunity for technological innovation to reduce human-predator conflict using nonlethal means; and
 (IV)advise winners of the prize competition regarding opportunities to pilot and implement winning technologies in relevant fields, including in partnership with conservation organizations, Federal or State agencies, federally recognized Indian Tribes, private entities, and research institutions with expertise or interest relating to reducing human-predator conflict using nonlethal means.
 (iv)ConsultationIn selecting a topic and issuing a problem statement for the prize competition under subclauses (I) and (II) of clause (iii), respectively, the Board shall consult widely with Federal and non-Federal stakeholders, including—
 (I)1 or more Federal agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;
 (II)1 or more State agencies with jurisdiction over the management of native wildlife species at risk due to conflict with human activities;
 (III)1 or more State, regional, or local wildlife organizations, the mission of which relates to the management of native wildlife species at risk due to conflict with human activities; and
 (IV)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the management of native wildlife species at risk due to conflict with human activities.
 (v)RequirementsThe Board shall comply with all requirements under paragraph (8)(A). (D)Agreement with National Fish and Wildlife Foundation (i)In generalThe Secretary shall offer to enter into an agreement under which the National Fish and Wildlife Foundation shall administer the prize competition.
 (ii)RequirementsAn agreement entered into under clause (i) shall comply with all requirements under paragraph (8)(B).
								(E)Judges
 (i)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in clause (ii), select the 1 or more annual winners of the prize competition.
 (ii)Determination by SecretaryThe judges appointed under clause (i) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.
 (F)Consultation with NOAAThe Secretary shall consult with the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, in the case of a cash prize awarded under the prize competition for a technology that addresses conflict between marine predators under the jurisdiction of the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, and humans.
 (G)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this paragraph, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—
 (i)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subparagraph (C)(iii);
 (ii)if the Secretary has entered into an agreement under subparagraph (D)(i), a statement by the National Fish and Wildlife Foundation that describes the activities carried out by the National Fish and Wildlife Foundation relating to the duties described in paragraph (8)(B); and
 (iii)a statement by 1 or more of the judges appointed under subparagraph (E) that explains the basis on which the winner of the cash prize was selected.
 (H)Termination of authorityThe Board and all authority provided under this paragraph shall terminate on December 31, 2023.; and (6)in paragraph (8) (as so redesignated)—
 (A)in subparagraph (A), in the matter preceding clause (i), by striking or (6)(C)(i) and inserting (6)(C)(i), or (7)(C)(i); and (B)in subparagraph (B)—
 (i)in the matter preceding clause (i), by striking or (6)(D)(i) and inserting (6)(D)(i), or (7)(D)(i); and (ii)in clause (i)(VII), by striking and (6)(E) and inserting (6)(E), and (7)(E).
 (b)Sense of CongressIt is the sense of Congress that data collected from the tagging of predators can inform innovative management of those predators and innovative education activities to minimize human-predator conflict.
